Case 1:19-cv-24606-MGC Document 7 Entered on FLSD Docket 12/11/2019 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.: 1:19-cv-24606
 BENITO RODRIGUEZ,

        Plaintiff,

 v.

 RECEIVABLES OUTSOURCING, INC.,

       Defendant.
 _______________________________________/

                       NOTICE OF COMPLIANCE WITH COURT ORDER

        Plaintiff BENITO RODRIGUEZ, by and through undersigned counsel, files this Notice of

 Compliance with the Order of Court-Mandated Requirements in FDCPA-Based Cases issued by

 this Court, see D.E. 4, and in so doing, certifies that Plaintiff served a copy of this Court’s Order,

 see D.E. 5, a copy of the Statement of Claim, see D.E. 5, and a copy of any document(s) used to

 support Plaintiff’s claim, on Defendant RECEIVABLES OUTSOURCING, INC. via U.S. Mail at:

 1920 Greenspring Drive, Suite 200, Timonium, MD 21093.

        DATED: December 11, 2019
                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136

                                                               COUNSEL FOR PLAINTIFF



                                                                                                               PAGE | 1 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 1:19-cv-24606-MGC Document 7 Entered on FLSD Docket 12/11/2019 Page 2 of 2



                                       CERTIFICATE OF SERVICE

        The undersigned certifies that on December 11, 2019, the forgoing was electronically via

 the Court’s CM/ECF system on all counsel of record.

                                                                    /s/ Jibrael S. Hindi                        ____      .
                                                                   JIBRAEL S. HINDI, ESQ.
                                                                   Florida Bar No.: 118259




                                                                                                              PAGE | 2 of 2
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
